Matter of Terry v Annucci (2017 NY Slip Op 06039)





Matter of Terry v Annucci


2017 NY Slip Op 06039


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

524295

[*1]In the Matter of ANDRE TERRY, Appellant,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: June 12, 2017

Before: McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Sophia Heller, Prisoners' Legal Services of New York, Albany, for appellant.
Eric T. Schneiderman, Attorney General, Albany (Frank Brady of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Ryba, J.), entered April 25, 2016 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that since the filing of the appeal, the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and
given that petitioner has been granted all the relief to which he is entitled, the appeal must be dismissed as moot (see Matter of Colon v Venettozzi, 150 AD3d 1498, 1498 [2017]).
McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.